DETAILED ACTION
This is the first Office Action regarding application number 17/584,021, filed on 01/25/2022, which is a continuation of application number 16/991,585, filed on 08/12/2020, which is a continuation of application number 16/116,238, filed on 08/29/2018.

Status of Claims
Claims 2-15 are currently pending.
Claim 1 is cancelled.
Claims 2-15 are new.
Claims 2-15 are examined below.
No claim is allowed. With acceptable amendments, the subject matter of claims 9-15 may be allowable if the issues identified in the 112 rejections below are corrected and remain free of the known prior art. A terminal disclaimer is also required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,251,748 and claims 1-20 of U.S. Patent No. 10,797,635.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
The claims of the ‘748 and ‘635 patents each teach the various features recited in claims 2-15 of the instant application. Claim 1 of both the patents describe the features recited in the instant claim 1, including the rail, pair of braces, and the movable relationship of the collapsed and expanded configurations to clamp to a tube. Each of the instant dependent claims recite features that are already described and would be obvious in view of the related patents identified above.


Claim Rejections - 35 USC § 112
Written Description - New Matter
Claims 9-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Claim 9 recites that in an expanded configuration, “the pair of truss arms extend perpendicularly relative to the rail”. The examiner has reviewed the applicant’s drawings and specification and finds no support for this recitation in new claim 9. While not parallel, the truss arms are most certainly not perpendicular in any way relative to the rail. Claims 10-15 depend from claim 9, and are similarly rejected.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 4, and 12-15 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 4 recite “substantially linear” and “substantially triangular”, and the examiner finds these phrases indefinite since there is no general guideline or direction in the specification that would allow skilled artisans to know the clear boundaries of these terms, and also because these terms have no common meaning in the art that would be immediately recognizable or understood by artisans. The specification lacks some standard for measuring the degree intended by these terms. MPEP 2173.05(b)(F).
Claim 12 recites “the first end portion of the rail” but no first end portion was previously recited, and therefore lacks sufficient antecedent basis. Claims 13-15 depend from claim 12, and are similarly rejected.


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7 are rejected under 35 U.S.C. 102/103 as being anticipated by or unpatentable over REED (US 2015/0200621 A1).
Regarding claim 2, REED teaches a mounting bracket assembly, comprising: 
a rail (lower brace 29) having a longitudinal axis; and 
a pair of braces (first and second straps 49) each having a first end portion movably coupled to the rail, wherein the pair of braces is movable relative to the rail between a collapsed configuration (open and not engaged with the torque tube, as in Fig. 4), where the pair of braces is parallel with the rail, and an expanded configuration (closed and engaged with the torque tube, as in Fig. 8), wherein the pair of braces is perpendicular to the rail (pair of braces extend perpendicular to the rail when engaged with the tube), in which the pair of braces cooperatively define a channel dimensioned for receipt of a torque tube (support tube 17 is clasped by the pivotable straps 49, Fig. 2).

    PNG
    media_image1.png
    704
    478
    media_image1.png
    Greyscale

The examiner interprets the phrase “the pair of braces is parallel with the rail” according to its broadest reasonable interpretation consistent with the specification. Here, the specification does not describe that the braces are exactly parallel with the rail, because of the angled features present in the braces described by the applicant. The examiner thus interprets “parallel with” to include arrangements where there is some angle between the rail and the general shape of the braces, and includes many angles, but not including an apparent perpendicular angle. The examiner thus construes REED to teach that the open position of the braces when disengaged from a torque tube provides for a parallel orientation relative to the rail.
In an alternative where some other, more narrowly defined, angle relationship between the rail and the braces is required by the broadest reasonable interpretation, then the examiner finds other obvious grounds of rejection. Here, skilled artisans would find it prima facie obvious to change the shape of the braces taught by REED to include other shapes that would provide for a more parallel orientation relative to the rail when in an open/collapsed configuration. The examiner finds no evidence of record to support an assertion that the particular shape of the brace, other than having a necessary profile to properly engage with the round torque tube, is not patentable significant and other alternative shapes would not be expected to affect the operation or utility of the device, and would also be a matter of routine design choice. MPEP 2144.04(IV)(B). 
Additionally, skilled artisans would find it prima facie obvious to rearrange the associated parts of the braces and rail with respect to each other, including to an arrangement providing for a more parallel orientation of the braces relative to the rail in an open/collapsed configuration, because there is no evidence of record to support an assertion that the particular position of the brace, other than having the necessary position and profile to properly engage with the round torque tube, would not be expected to affect the operation or utility of the device, and would also be a matter of routine design choice. MPEP 2144.04(VI)(C).

Regarding claim 3, REED teaches or would have suggested the mounting bracket assembly according to claim 2, wherein the mounting bracket assembly assumes a substantially linear shape when the pair of braces is in the collapsed configuration (the examiner concludes that REED’s assembly, either as illustrated or as modified by obvious design choices or shape and arrangement of parts, would assume a “substantially” linear shape, and at least would be less triangular than when in an expanded configuration).

Regarding claim 4, REED teaches or would have suggested the mounting bracket assembly according to claim 2, wherein the mounting bracket assembly assumes a substantially triangular shape when the pair of braces is in the expanded configuration (the examiner concludes that REED’s assembly, either as illustrated or as modified by obvious design choices or shape and arrangement of parts, would assume a “substantially” triangular shape, and at least would be less linear than when in a collapsed configuration).

Regarding claim 5, REED teaches or would have suggested the mounting bracket assembly according to claim 2, further comprising a fastener configured to attach to a second end portion of each of the pair of braces to fix the pair of braces in the expanded configuration (fastener at the second end portion of the braces shown as bolt and nut 73 and 51, Fig. 8).

    PNG
    media_image2.png
    250
    160
    media_image2.png
    Greyscale


Regarding claim 6, REED teaches or would have suggested the mounting bracket assembly according to claim 2, further comprising a protuberance protruding downwardly relative to an underside of the rail, wherein the protuberance extends into the channel defined by the pair of braces when the pair of braces is in the expanded configuration (Fig. 2 and 35a illustrates the claimed protuberance that extends into the brace channel).
[AltContent: oval]
    PNG
    media_image3.png
    259
    235
    media_image3.png
    Greyscale



Regarding claim 7, REED teaches or would have suggested the mounting bracket assembly according to claim 2, further comprising a plurality of coupling devices (bolts 47) disposed on an upper side of the rail, wherein the plurality of coupling devices is configured to fix a solar module to the rail (bolts 47 are used to fix the solar modules the rail, Fig. 9).
[AltContent: oval]
    PNG
    media_image4.png
    307
    458
    media_image4.png
    Greyscale



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over REED (US 2015/0200621 A1) as applied to claim 2 above, and further in view of CORIO (US 2016/0190976 A1).
Regarding claim 8, REED teaches or would have suggested the mounting bracket according to claim 2, but does not disclose expressly a pair of truss arms.
CORIO teaches a mounting bracket for a solar panel including a pair of truss arms (angled bottom members 16, Fig. 4A).

    PNG
    media_image5.png
    300
    439
    media_image5.png
    Greyscale

It would have been obvious to skilled artisans to modify REED and add a pair of truss arms as taught by CORIO because these members, along with other strengthening members allow for advantageous design where material is only present where needed to support the stresses on the panel assembly (CORIO, paras. 88-89).


Conclusion
No claim is allowed.
CORIO (US 2017/0359017 A1) is also considered closely related prior art, but is not relied upon in any rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721